Citation Nr: 0919040	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New York, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from May 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision 
that reopened and denied the Veteran's claim for entitlement 
to service connection for PTSD on a de novo basis.  

The Board observes that the February 2004 RO decision (noted 
above) reopened the Veteran's claim for entitlement to 
service connection for PTSD and denied that claim on a de 
novo basis.  The Board notes, however, that service 
connection for PTSD was previously denied in a final July 
2002 RO decision.  Therefore, the Board must address whether 
the Veteran has submitted new and material evidence to reopen 
his claim for entitlement to service connection for PTSD.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD.  The issue of the 
merits of the claim for entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in July 2002, 
and the Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2002 RO decision that denied service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD, and the need to 
remand for additional information with regard to the merits 
of the issue, no further discussion of VCAA compliance is 
needed at this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for PTSD in July 2002.  The 
July 2002 RO decision was not appealed and is considered 
final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the July 2002 RO 
decision included the Veteran's service personnel and 
treatment records; post-service private and VA treatment 
records; a VA social worker statement; and the Veteran's own 
statements.  The RO denied service connection for PTSD on the 
basis that the available evidence was insufficient to confirm 
that the Veteran actually engaged in combat or was a prisoner 
of war and that the service department was not able to 
corroborate a claimed stressor.  The RO noted that the 
Veteran was sent a letter in February 2002 requesting that he 
complete an enclosed questionnaire about the stressful events 
which caused his PTSD and that he did not respond to the 
letter.  The RO indicated that if the Veteran sent in 
specific evidence describing the stressful incidents that had 
caused his PTSD, the decision would be reconsidered.  

The evidence received since the July 2002 RO decision 
includes a response to a PTSD questionnaire, apparently 
received in July 2002; additional private and VA treatment 
records; VA examination reports; a lay statement; and 
statements from the Veteran.  

In the response to the PTSD questionnaire, apparently 
received in July 2002 after the July 2002 RO decision, the 
Veteran reported that incidents took place in and around 
places including Cam Ranh Bay; "Delihn City"; "Bauloc"; 
Pleiku; Ban Me Thout; Dalat; and in the southern highlands of 
II Corp during his tour in Vietnam.  He stated that his unit 
was the MACV, 53rd ARVN, Regiment Headquarters.  He 
specifically reported that five hours after he arrived in Cam 
Ranh Bay, they were hit with mortar and rocket fire.  He 
stated that he followed a group to a bunker and that his head 
was spinning with fear.  The Veteran also indicated that he 
was on a mission that was southwest of "Delihn City" and 
that he was directing a helicopter into their area by radio.  
He stated that the helicopter was above them and that it was 
coming in for a landing when the pilot informed him that they 
were taking automatic fire.  The Veteran related that he 
could hear the fire and that the helicopter maneuvered so 
that the gunners could spray that position.  He indicated 
that from his unit's position on the hill, they also sprayed 
the area with automatic fire.  The Veteran further reported 
that near the end of his tour they were on a mission in Dalat 
City and that they were in an empty building.  He noted that 
the Vietcong were active at night and that on one particular 
night, they opened fire on the building.  He stated that he 
was on the radio, but that as he looked out of the side of 
the building, he could see green and red tracers everywhere.  

In the evidence since July 2002, the Veteran has referred to 
various stressors.  The response to the PTSD questionnaire, 
received in July 2002, referred to attacks while he was 
stationed in Cam Ranh Bay, "Delihn City" and Dalat.  The 
Board finds that the stressors submitted by the Veteran in 
July 2002 are evidence that is both new and material because 
the claim was previously denied on the basis that the 
available evidence was insufficient to confirm that the 
Veteran actually engaged in combat, that the service 
department was not able to corroborate a claimed stressor, 
and that the Veteran had not submitted a response to the PTSD 
questionnaire.  Therefore, the Board finds that such evidence 
is not cumulative or redundant, relates to an unestablished 
fact necessary to substantiate his claim, and raises a 
reasonable possibility of substantiating the claim.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it may 
not convince the Board to grant a claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the July 
2002 RO decision is new and material, and thus the claim for 
service connection for PTSD is reopened.  This does not mean 
that service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for PTSD is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent only, the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The Veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  His service personnel records 
indicate that he was not awarded decorations evidencing 
combat.  Such records reflect that he served in Vietnam from 
December 1969 to December 1970.  His occupational specialty 
was listed as radio operator.  He served in Vietnam in the SO 
354th Headquarters, USMACV, and in the SO 169th Headquarters, 
USMACV.  

The Veteran's service treatment records show treatment for 
possible psychiatric complaints.  A June 1969 treatment entry 
noted that the Veteran reported that he had headaches.  He 
indicated that he was involved in an automobile accident in 
December 1968 and that his head hit the windshield.  He 
stated that he was not unconscious, but that he had headaches 
frequently.  The Veteran also reported that he would get 
nervous everyday.  He related he was nervous because he was 
being pushed by his battalion sergeant all the time.  He also 
indicated that he had insomnia and that he was not able to 
sleep until four in the morning.  The impression was post-
concussive headaches as well as insomnia and nervousness of 
an unknown etiology.  Another June 1969 entry indicated that 
the Veteran needed to refill his Valium.  

A subsequent June 1969 entry noted that the veteran reported 
that he was still having headaches.  It was reported that he 
would go to a mental hygiene clinic the next day.  A further 
June 1969 entry indicated that the Veteran was seen for 
nervousness.  A diagnosis was not provided at that time.  A 
June 1969 report from a psychiatrist related a diagnosis of 
passive-aggressive personality, chronic, moderate, which was 
manifested by low stress tolerance, somatization, and 
internalization of anger.  It was noted that the disorder was 
not incurred in the line of duty and that it existed prior to 
service.  The December 1970 objective separation examination 
report included a notation that the Veteran's psychiatric 
evaluation was normal.  

Post-service private and VA treatment records show treatment 
for disorders including PTSD.  

The Veteran has reported various stressors.  In a response to 
a PTSD questionnaire, apparently received in July 2002, the 
Veteran reported that incidents took place in and around 
places including Cam Ranh Bay; "Delihn City"; "Bauloc"; 
Pleiku; Ban Me Thout; Dalat; and in the southern highlands of 
II Corp during his tour in Vietnam.  He stated that his unit 
was the MACV, 53rd ARVN, Regiment Headquarters.  He 
specifically reported that five hours after he arrived in Cam 
Ranh Bay, they were hit with mortar and rocket fire.  He 
stated that he followed a group to a bunker and that his head 
was spinning with fear.  The Veteran also stated that he was 
on a mission that was southwest of "Delihn City" and that 
he was directing a helicopter into their area by radio.  He 
indicated that the helicopter was above them and that it was 
coming in for a landing when the pilot informed him that they 
were taking automatic fire.  The Veteran related that he 
could hear the fire and the helicopter maneuvered so that the 
gunners could spray that position.  He indicated that from 
his unit's position on the hill, they also sprayed the area 
with automatic fire.  The Veteran further reported that near 
the end of his tour they were on a mission in Dalat City and 
that they were in an empty building.  He noted that the 
Vietcong were active at night and that on one particular 
night, they opened fire on the building.  He stated that he 
was on the radio, but that as he looked out of the side of 
the building, he could see green and red tracers everywhere.  

The Board observes that the Veteran has specifically stated 
that he was exposed to rocket and mortar attacks when he 
first arrived in Vietnam at Cam Ranh Bay in December 1969.  
He has also reported that near the end of his tour of duty in 
Dalat, he was in an empty building and that his unit took 
enemy fire.  The Board observes that a mortar attack on one's 
unit may be accepted as a stressor event that could be 
verified and, in some cases, form the basis of a PTSD 
diagnosis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

The Board notes that a February 2004 RO decision indicated 
that the Veteran arrived in Vietnam on December 11, 1969.  
The RO reported that records revealed that there was an 
attack at Cam Ranh Bay on December 7, 1969 when the Veteran 
was not yet in Vietnam.  The RO also noted that another 
attacks occurred on January 6, 1970, well after the Veteran's 
alleged stressor.  The Board observes, however, that it is 
unclear from the record how the RO verified those dates.  The 
Board notes that there is no indication in the record that 
there has been an attempt to verify the Veteran's reported 
stressors through the U.S. Army and Joint Services Records 
Research Center (JSRRC).  Additionally, the Board notes that 
the Veteran may still have been at Cam Ranh Bay in January 
1970 when apparently another attack occurred.  Therefore, the 
Board is of the view that an attempt to verify the Veteran's 
alleged stressors and to obtain relevant unit histories 
should be made.  

Additionally, the Board notes that the Veteran has not been 
afforded a VA examination with the goal of arriving at an 
opinion as to the etiology of any current PTSD or psychiatric 
disorder.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).  

Prior to any examination, any outstanding records of 
pertinent medical treatment should be obtained.  
        
Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for PTSD since July 2005.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  
Specifically, VA treatment records since 
July 2005 should be obtained.  

2.  Contact the Veteran and ask him to 
provide specific details for each 
stressful event he reports having 
occurred during service.  The details 
should include names, dates, locations, 
unit affiliations, or any other 
identifying information that would assist 
in efforts to attempt to verify the 
occurrence of the reported events.  The 
Veteran should be informed that the 
details in his response are very 
important to his claim.  

3.  Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
or other official source, investigate and 
attempt to verify the Veteran's alleged 
stressors, to specifically include rocket 
and mortar attacks while he served in 
Vietnam in December 1969 and January 1970 
at Cam Ranh Bay; exposure to enemy fire 
while he service at Dalat in 
approximately November and December 1970; 
and exposure to enemy fire in "Delihn 
City" during his period of service in 
Vietnam from December 1969 to December 
1970, and any other stressor for which 
the Veteran provides sufficient detail.  
JSRRC should also be asked to provide the 
histories of the Veteran's units during 
the time he was in Vietnam.  If more 
detailed information is needed for this 
research, the Veteran should be given and 
opportunity to provide it.  

4.  Schedule the veteran for a VA 
examination by a psychiatrist to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current psychiatric disorders.  
Following review of the claims file and 
examination of the veteran, the examiner 
should provide a medical opinion, with 
adequate rationale, as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability), 
that any currently diagnosed psychiatric 
disorder is etiologically related to the 
veteran's period of service.  If PTSD is 
diagnosed the examiner should specify the 
stressor(s) upon which the diagnosis was 
based.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.  

5.  Thereafter, review the Veteran's claim 
for entitlement to service connection for 
PTSD.  If the claim is denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  


	(CONTINUED ON NEXT PAGE)




The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


